Case 1:20-cv-00594-TWP-MPB Document 15 Filed 05/18/20 Page 1 of 5 PageID #: 67




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 MICHAEL W. WISE, SR.,                                 )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )       No. 1:20-cv-00594-TWP-MPB
                                                       )
 G.E.O. INC.,                                          )
 JENNIFER FRENCH Ms.,                                  )
                                                       )
                               Defendants.             )

             ENTRY SCREENING AND DISMISSING AMENDED COMPLAINT
                   AND DIRECTING PLAINTIFF TO SHOW CAUSE

                                       I. Screening of Complaint

        A.      Legal Standards

        Plaintiff Michael W. Wise, Sr., is an inmate at New Castle Correctional Facility. His

 amended complaint was filed on March 26, 2020. Dkt. 11. Because the plaintiff is a "prisoner" as

 defined by 28 U.S.C. § 1915A(c), the Court has an obligation under § 1915A(a) to screen his

 amended complaint before service on the defendants. Pursuant to § 1915A(b), the Court must

 dismiss the complaint if it is frivolous or malicious, fails to state a claim for relief, or seeks

 monetary relief against a defendant who is immune from such relief. In determining whether the

 amended complaint states a claim, the Court applies the same standard as when addressing a

 motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

 714, 720 (7th Cir. 2017). To survive dismissal,

        [the amended] complaint must contain sufficient factual matter, accepted as true, to
        state a claim for relief that is plausible on its face. A claim has facial plausibility
        when the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.
Case 1:20-cv-00594-TWP-MPB Document 15 Filed 05/18/20 Page 2 of 5 PageID #: 68




 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff's pro se amended complaint is construed

 liberally and held to "a less stringent standard than pleadings drafted by lawyers." Cesal, 851 F.3d

 at 720.

           B.     Allegations

           The amended complaint names 14 defendants: 1) Robert E. Carter, Commissioner; 2) Mark

 Sevier; 3) Scott Fitch; 4) Jennifer French; 5) Officer Joseph; 6) Officer B. Privett; 7) Officer

 Soldaat; 8) Officer M. Lutz; 9) F. Owens; 10) Lt. Stevens; 11) Brian Huber; 12) Chris Long; 13)

 J. Dunn; and 14) Officer Chester Baker. For relief, Mr. Wise seeks injunctive relief and

 compensatory and punitive damages.

           Mr. Wise alleges that he had worked on an off-grounds crew for 14 months when on

 December 13, 2019, one of the offenders on his crew was caught with over a pound of tobacco

 upon their return to the prison. When Mr. Wise went to work Monday December 16, he was told

 he was not going out. Even though Mr. Wise was not found to have tobacco, Ms. French decided

 to reclassify the entire crew. Mr. Wise was not given a hearing before he was removed from his

 job. His classification appeals were denied. Mr. Wise describes how each defendant played a part

 in removing him from his job and/or denying his appeals, but those details need not be outlined in

 this discussion.

           C.    Analysis

           Mr. Wise's claims are brought pursuant to 42 U.S.C. § 1983. To state a civil rights claim

 under 42 U.S.C. § 1983, a plaintiff must allege that a person acting under color of state law

 deprived him of a right secured by the United States Constitution or federal laws. London v. RBS

 Citizens, N.A., 600 F.3d 742, 745-46 (7th Cir. 2010).
Case 1:20-cv-00594-TWP-MPB Document 15 Filed 05/18/20 Page 3 of 5 PageID #: 69




        Mr. Wise alleges that his due process and equal protection rights under the Fourteenth

 Amendment were violated when he was removed from his job after doing nothing wrong and

 without a hearing. He also alleges that his First, Fifth, and Eighth Amendment rights were violated.

        Unfortunately for Mr. Wise, he has very little in the way of constitutional protections when

 it comes to losing the job he was assigned. Prisoners have no liberty or property interest in their

 jobs. See Grady v. Kinder, 799 F. App'x 925, 927 (7th Cir. 2020) ("removal from a prison job does

 not implicate liberty or property interests"); Starry v. Oshkosh Corr. Inst., 731 F. App'x 517, 518

 (7th Cir. 2018); Soule v. Potts, 676 F. App'x 585, 586 (7th Cir. 2017) ("The Constitution does not

 give prisoners any substantive entitlements to prison employment."); DeWalt v. Carter, 224 F.3d

 607, 613 (7th Cir. 2000); McGee v. Mayo, 211 F. App'x 492, 494 (7th Cir. 2006). Thus, any

 Fourteenth Amendment due process claim is dismissed for failure to state a claim upon which

 relief can be granted.

        In addition, Mr. Wise alleges no facts that would support an equal protection claim. He

 alleges that he lost his job unfairly because he was part of a crew, a member of which tried to bring

 contraband into the prison. To succeed on such a claim Mr. Wise would have to establish that (1)

 he "was intentionally treated differently from others similarly situated and (2) there is no rational

 basis for the difference in treatment." Paramount Media Grp., Inc. v. Vill. of Bellwood, 929 F.3d

 914, 920 (7th Cir. 2019) (internal quotation omitted). Prison officials decided to punish the entire

 crew because of the misdeeds of at least one inmate. The "similarly situated" inmates were the

 other offenders on the crew who also did not bring in contraband. They all, however, were treated

 the same way. Any equal protection claim is dismissed for failure to state a claim upon which

 relief can be granted.
Case 1:20-cv-00594-TWP-MPB Document 15 Filed 05/18/20 Page 4 of 5 PageID #: 70




        Mr. Wise does not allege any facts that would support a claim under the First, Fifth, or

 Eighth Amendments, and therefore, those claims are also dismissed for failure to state a claim

 upon which relief can be granted.

        To the extent Mr. Wise alleges that any defendants failed to comply with Indiana

 Department of Correction policy, this does not state a viable constitutional claim. A violation of a

 prison policy or state law does not support a constitutional claim. See Beley v. City of Chi. 901

 F.3d 823, 828 (7th Cir. 2018) ("Mere violation of a state statute does not infringe the federal

 Constitution.") (internal quotation omitted).

        "[A] plaintiff can plead himself out of court by alleging facts that show there is no viable

 claim.” Pugh v. Tribune Co., 521 F.3d 686, 699 (7th Cir. 2008). That is the case here.

                                          II. Show Cause

        The amended complaint must be dismissed for the reasons set forth above. Mr. Wise shall

 have through June 15, 2020, in which to either show cause why Judgment consistent with this

 Entry should not issue or file a second amended complaint which cures the deficiencies discussed

 in this Entry. Any second amended complaint must contain the proper case number on the first

 page, 1:20-cv-00594-TWP-MPB. A second amended complaint would completely replace the

 previous complaint and therefore must be complete. See Luevano v. Wal-Mart Stores, Inc., 722

 F.3d 1014, 1022 (7th Cir. 2013) ("Without at least an opportunity to amend or to respond to an

 order to show cause, an IFP applicant’s case could be tossed out of court without giving the

 applicant any timely notice or opportunity to be heard to clarify, contest, or simply request leave

 to amend.").
Case 1:20-cv-00594-TWP-MPB Document 15 Filed 05/18/20 Page 5 of 5 PageID #: 71




        If Mr. Wise fails to respond to this order to show cause, the case will be dismissed in

 accordance with 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief can be granted,

 without further notice.

        The clerk is directed to update the docket to reflect the addition of the defendants named

 in the amended complaint - 1) Robert E. Carter, Commissioner; 2) Mark Sevier; 3) Scott Fitch; 4)

 Jennifer French (already on the docket); 5) Officer Joseph; 6) Officer B. Privett; 7) Officer Soldaat;

 8) Officer M. Lutz; 9) F. Owens; 10) Lt. Stevens; 11) Brian Huber; 12) Chris Long; 13) J. Dunn;

 and 14) Officer Chester Baker – and terminate defendant GEO Group. Dkt. 11.

        IT IS SO ORDERED.

        Date:    5/18/2020



 Distribution:

 MICHAEL W. WISE, SR.
 980627
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362
